Citation Nr: 1739100	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a traumatic brain injury (TBI).    

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for residuals of pneumonia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision denied entitlement to service connection for residuals of a TBI; the Veteran did not perfect a timely appeal of this decision.  

3.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a TBI.

3.  A June 1988 Board decision denied entitlement to service connection for bilateral hearing loss.

4.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been added to the record since the May 2009 rating decision; thus, the claim of entitlement to service connection for residuals of a TBI is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  New and material evidence has not been added to the record since the June 1988 Board decision; thus, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in August 2011 and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A May 2009 rating decision that found new and material evidence had not been submitted to reopen the claim of entitlement to service connection for residuals of a TBI constitutes a final decision.

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the June 1988 Board decision denying service connection for bilateral hearing loss constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Head Injury

Since as early as June 1975, the Veteran has been reporting that he suffered a head injury after hitting his head on a pipe in service.  Shortly following service, he described this injury and reported that he was not rendered unconscious but that he later suffered a blackout, and that he was kept in the infirmary for 36 days.  (See, e.g., June 1980 Central District Mental Health Center, Inc., psychiatric evaluation.)  He subsequently reported that he was in a coma for three days.  (See December 1985 Summit Center for Human Development psychiatric evaluation.)  He subsequently reported that he had fractured his skull in this accident.  (See July 1987 Report of Accidental Injury.)  A psychiatrist who examined the Veteran opined that the Veteran probably had a concussion when he struck his head.  (See June 1980 Central District Mental Health Center, Inc., psychiatric evaluation.)  However, service treatment records are negative for any head injury.  

The Veteran has stated that his head injury was part of the reason why he was separated from service.  However, the service treatment records contain ample evidence that the Veteran was separated from service due to schizoid personality disorder, not due to a head injury.  (See 1974-02, Notice of consideration for administrative discharge.)

Subsequently, the Veteran reported that he had been placed in a body bag while he was comatose and woke up on his way to the morgue.  (See February 2009 and April 2009 personal statements.)

The June 1988 Board decision had found that it has not been shown that the Veteran had a head injury in service.  The May 2009 rating decision found that new and material evidence had not been submitted.

Since the May 2009 rating decision, additional VA medical records and personal statements from the Veteran have been submitted.  The Veteran also testified at a Board hearing in May 2017.  In essence, this evidence is duplicative of the evidence that was already of record at the time of the May 2009 rating decision.  It consists of the Veteran's current descriptions of an in-service head injury with no new details that would raise a reasonable possibility of substantiating the claim.  Therefore, this evidence does not constitute new and material evidence.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim of entitlement to service connection for residuals of a TBI is not reopened.

B.  Bilateral Hearing Loss

The Veteran has also claimed entitlement to service connection for bilateral hearing loss.  This claim was denied in the June 1988 Board decision and, therefore, new and material evidence is required in order to reopen it for consideration on the merits.  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner v. Principi, 370 F.3d 1089, 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The June 1988 Board decision found that preexisting bilateral defective hearing did not increase in severity during service.  The evidence of record at the time of this decision included service treatment records showing defective hearing on entrance into service, with right ear acuity of 50 decibels at 4000 Hertz and left ear hearing acuity at 30 decibels at 4000 Hertz.  (See January 1973 entrance examination report.)  The right ear finding is sufficient to constitute a hearing loss disability under 38 C.F.R. § 3.385.  

Defective hearing was still shown on separation examination in February 1974, with the left ear again having an acuity of 30 decibels at 4000 Hertz.  The right ear had an acuity of 35 decibels at 4000 Hertz, which was lower than the acuity of 50 decibels that was shown on entrance into service but was still high enough to constitute defective hearing.  

On his March 1984 claim form, the Veteran reported that his hearing loss began in 1973 and was related to his having operated high frequency furnaces in the foundry in San Diego.  Also of record was a January 1984 private audiogram that was noted by the Board in June 1988 to show high frequency defective hearing.  

The Veteran filed a request to reopen this claim in April 2012.  As indicated above, the record at the time of the June 1988 Board denial included evidence of a hearing defect that existed prior to service and that did not worsen during service, and evidence of a current hearing loss disability.  In order to reopen the claim, the Veteran must submit new evidence suggesting an aggravation of his bilateral hearing loss due to service.

The Board notes that the June 2012 rating decision found that new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  However, the Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying service connection claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that neither the June 2012 rating decision nor the December 2014 statement of the case explained the basis for reopening the claim.  Neither document even cited to evidence that it had determined constituted new and material evidence without explaining the basis for the determination that new and material evidence had been received.  

The Board has reviewed the record, include the evidence that has been added to the record since the June 1988 Board decision, and finds that new and material evidence that raises a reasonable possibility of substantiating the claim has not been received.

The evidence that has been added to the claims file since June 1988 consists of VA medical records, personal statements from the Veteran, a May 2012 VA hearing loss examination report, and May 2017 Board hearing testimony.  

The VA medical records do not contain evidence of an in-service aggravation of the Veteran's hearing defect.  

The May 2021 VA examination report provided a negative etiology opinion, citing the Veteran's pre- and post-service noise exposure and the fact that the discharge examination revealed the same or better results compared to the enlistment examination.  This evidence is new in that it was not of record at the time of the June 1988 Board decision.  It is material in that it pertains to the etiology of his hearing loss.  However, it does not raise a reasonable possibility of substantiating the claim, as it weighs against the claim and provides no additional evidence or statements from the Veteran supporting aggravation.  The Veteran's foundry work was known to VA at the time of the June 1988 decision, and the examination report does not contain any information or evidence that was not of record at the time of the June 1988 decision.  

Nor do the Veteran's personal statements or Board hearing testimony constitute new and material evidence.  The information provided in this evidence is cumulative of evidence that was in the record at the time of the June 1988 denial.  Specifically, the Veteran's testimony that his disability had its onset during service, his description of the nature of his in-service noise exposure, and his noting that he was found to have hearing loss on a January 1984 private employment record were all of record at that time.  

In short, the Board finds that new and material evidence that raises a reasonable possibility of substantiating this claim has not been received with respect to the claim of entitlement to service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is not reopened.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for residuals of a TBI is not reopened; the appeal is denied. 

New and material evidence not having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened; the appeal is denied. 


REMAND

The Veteran contends that he currently suffers from difficulty breathing as a residual of in-service pneumonia.  Specifically, he contends that he suffered pneumonia in service after he spent 2.5 hours shoveling snow during boot camp.  (See Board Hearing Transcript, page 8.)  He also contends that he has had pneumonia within the appeals period and that this disability is etiologically related to the pneumonia that he contends he suffered in service.  (See Board Hearing Transcript, page 8.)

The Veteran's description of in-service pneumonia (on page 8 of the Board hearing transcript) is essentially that he suffered a cold two weeks after he was shoveling snow during boot camp in Great Lakes, Illinois.  He reported that his naval officer did not take him to see a doctor but that they left him right outside of the hospital.  He reported that he passed out on the sidewalk and that someone found him covered in snow.  He was taken inside and treated.  The Board notes that he reported at a June 1981 psychiatric evaluation (far before he filed a service connection claim for pneumonia) that he had had pneumonia in Navy boot camp.  The Board finds it necessary to remand this claim in order to attempt to obtain in-service hospitalization records.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain in-service hospitalization records from the Great Lakes Naval Hospital.  The Veteran has reported that this hospitalization occurred during boot camp, which would have been in Spring 1973.  

2.  After the development requested above has been completed, again review the record.  Any additional development, including a VA examination, if appropriate, should be conducted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


